Name: 1999/49/EC: Commission Decision of 11 January 1999 extending the period referred to in Article 15(2a) of Directive 66/403/EEC on the marketing of seed potatoes (notified under document number C(1998) 4561)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  means of agricultural production;  marketing;  agricultural policy
 Date Published: 1999-01-21

 Avis juridique important|31999D00491999/49/EC: Commission Decision of 11 January 1999 extending the period referred to in Article 15(2a) of Directive 66/403/EEC on the marketing of seed potatoes (notified under document number C(1998) 4561) Official Journal L 016 , 21/01/1999 P. 0030 - 0030COMMISSION DECISION of 11 January 1999 extending the period referred to in Article 15(2a) of Directive 66/403/EEC on the marketing of seed potatoes (notified under document number C(1998) 4561) (1999/49/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (1), as last amended by Commission Decision 98/111/EC (2), and in particular Article 15(2a) thereof,Whereas in principle, with effect from certain dates, Member States may no longer determine for themselves the equivalence of seed potatoes harvested in third countries with seed potatoes harvested within the Community and complying with that Directive;Whereas, however, since work to establish Community equivalence for all the third countries concerned had not been completed, Article 15(2a) of that Directive permitted Member States to extend to 31 March 98 the period of validity of equivalence decisions which they had already taken for certain countries not covered by the Community equivalence;Whereas the said work is still incomplete;Whereas the authorisation may only be extended in accordance with Member States' obligations under the common rules on plant health, laid down by Council Directive 77/93/EEC (3), as last amended by Directive 98/2/EC (4);Whereas by Commission Decision 1999/50/EC (5) derogations provided for by certain Member States from certain provisions of Directive 77/93/EEC in respect of seed potatoes originating in Canada have been authorised until 31 March 1999;Whereas the authorisation granted to Member States by Article 15(2a) should accordingly be extended;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 In Article 15(2a) of Directive 66/403/EEC, the date '31 March 1998` is replaced by '31 March 1999`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 11 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 125, 11. 7. 1966, p. 2320/66.(2) OJ L 28, 4. 2. 1998, p. 42.(3) OJ L 26, 31. 1. 1977, p. 20.(4) OJ L 15, 21. 1. 1998, p. 34.(5) See page 31 of this Official Journal.